Exhibit 10.1



 

FOURTH AMENDMENT



TO



LOAN AND SUBORDINATED DEBENTURE PURCHASE AGREEMENT



BETWEEN



LASALLE BANK NATIONAL ASSOCIATION



AND



TAYLOR CAPITAL GROUP, INC.




 

 

 

 

 

Fourth Amendment dated as of January 12, 2006

Third Amendment dated as of December 9, 2004

Second Amendment dated as of June 8, 2004

First Amendment dated as of November 27, 2003

Original Loan and Subordinated Debenture Purchase Agreement dated as of November
27, 2002

AMENDMENT PROVISIONS: PAGE

A.

Amendment to Definition of "Revolving Loan Amount"

1

B.

Amendment to Subsection 1.1 of the 2002 Loan Agreement

1

C.

Amendment to Section 2.1 of the 2002 Loan Agreement

2

D.

Termination of Term Loan and Subordinated Debt

2

E.

Amendment to Subsection 5.2.2 of the 2002 Loan Agreement

2

F.

Amendment to Subsection 5.7 of the 2002 Loan Agreement

3

G.

Amendment to Section 7 of the 2002 Loan Agreement

3

H.

Amendment to Exhibit B to the 2002 Loan Agreement

3

I.

Representations and Warranties

3

J.

Conditions

3

K.

Additional Terms

4

EXHIBITS:

EXHIBIT A - Form of Restated Revolving Note

EXHIBIT B - Form of Legal Opinion

 

 

FOURTH AMENDMENT TO

LOAN AND SUBORDINATED DEBENTURE PURCHASE AGREEMENT



This FOURTH AMENDMENT TO LOAN AND SUBORDINATED DEBENTURE PURCHASE AGREEMENT
("Fourth Amendment"), dated as of January 12, 2006, is entered into by and
between TAYLOR CAPITAL GROUP, INC., a Delaware corporation ("Borrower"), and
LASALLE BANK NATIONAL ASSOCIATION, a national banking association ("Lender").

R

E C I T A L S :





The parties hereto have entered into that certain Loan and Subordinated
Debenture Purchase Agreement, dated as of November 27, 2002, as previously
amended, restated, supplemented or modified from time to time, including by that
certain First Amendment to Loan and Subordinated Debenture Purchase Agreement,
dated as of November 27, 2003, that certain Second Amendment to Loan and
Subordinated Debenture Purchase Agreement, dated as of June 8, 2004, and that
certain Third Amendment to Loan and Subordinated Debenture Purchase Agreement,
dated as of December 9, 2004 (as so amended, restated, supplemented or modified,
the "2002 Loan Agreement").

The parties hereto desire to amend and modify the 2002 Loan Agreement in
accordance with the terms and subject to the conditions set forth in this Fourth
Amendment. As amended and modified by this Fourth Amendment, the 2002 Loan
Agreement may be referred to as the "Agreement."

The parties desire to amend the terms of the 2002 Loan Agreement (i) to increase
the Revolving Loan Amount, (ii) to extend the Revolving Loan Maturity Date,
(iii) to reflect the repayment of the Subordinated Debt and the Term Loan, (iv)
to eliminate certain financial covenants, and (v) to make such other changes as
are set forth in this Fourth Amendment. The parties agree to undertake such
modifications in accordance with the terms, subject to the conditions, and in
reliance upon the recitals, representations, warranties, and covenants set forth
herein, in the Agreement, and in the other Loan Documents, irrespective of
whether entered into or delivered on or after November 27, 2002.

Capitalized terms used but not otherwise defined in this Fourth Amendment shall
have the meanings respectively ascribed to them in the 2002 Loan Agreement.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants, and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

A G R E E M E N T

:



Amendment to Definition of "Revolving Loan Amount"

. Clause (b) of Recital "B" to the 2002 Loan Agreement is hereby deleted and
replaced in its entirety with the following: "(b) a revolving line-of-credit
(the "Revolving Loan") in the principal amount of $20,000,000 (the "Revolving
Loan Amount") and".



Amendments to Subsection 1.1 of the 2002 Loan Agreement

.



(i) The term "Average Total Assets" is hereby deleted from subsection 1.1 of the
2002 Loan Agreement.

(ii) The term "Interest Rate Floor Amount" is hereby deleted from subsection 1.1
of the 2002 Loan Agreement.

(iii) The term "LIBOR Period" is hereby deleted from subsection 1.1 of the 2002
Loan Agreement and replaced in its entirety with the following:

""LIBOR Period" shall mean, with respect to a LIBO Rate Tranche, a period of 90
days, plus or minus one or two days; provided however, if the initial LIBOR
Period does not commence on the first Business Day of a calendar month, the
initial LIBOR Period shall end on the first Business Day of the immediately
following calendar month; and provided further, no LIBOR Period shall extend
beyond any Maturity Date."

(iv) The term "Nonperforming Assets" is hereby deleted from subsection 1.1 of
the 2002 Loan Agreement.

(v) The term "Nonperforming Loans" is hereby deleted from subsection 1.1 of the
2002 Loan Agreement.

(vi) The term "Permitted Distributions" is hereby deleted from subsection 1.1 of
the 2002 Agreement.

(vii) The term "Reserve for Loan and Lease Losses" is hereby deleted from
subsection 1.1 of the 2002 Loan Agreement.

(viii) The term "Revolving Loan Maturity Date" is hereby deleted from subsection
1.1 of the 2002 Loan Agreement and replaced in its entirety with the following:

""Revolving Loan Maturity Date" means November 27, 2006."

(ix) The term "Tier 1 Capital" is hereby deleted from subsection 1.1 of the 2002
Loan Agreement.

Amendment to Section 2.1 of the 2002 Loan Agreement

. Section 2.1 of the 2002 Loan Agreement is hereby deleted and replaced in its
entirety with the following:



"2.1. The Revolving Loan. Lender agrees to extend to Borrower the credit
facility described in this Section 2.1 in the aggregate principal amount of the
Revolving Loan Amount. Lender agrees to extend the Revolving Loan to Borrower in
accordance with the terms of, and subject to the conditions set forth in, this
Agreement, the Revolving Note and the other Loan Documents. An initial Borrowing
Tranche under the Revolving Loan shall be borrowed on the Closing Date and,
thereafter, any such Borrowing Tranche may be converted or renewed from time to
time in accordance with the terms and subject to the conditions set forth in
this Agreement. Subject to Section 2.6 and any other conditions and limitations
set forth in this Agreement, any Borrowing Tranche under the Revolving Loan
shall be treated as, at Borrower's election subject to and in accordance with
the terms set forth in this Agreement: (a) a LIBO Rate Tranche and shall bear
interest per annum at a rate equal to 1.15% (115 basis points) plus the LIBO
Rate; or (b) a Base Rate Tranche and shall bear interest at a rate equal to the
Base Rate minus 1.00% (100 basis points). The unpaid principal balance plus all
accrued but unpaid interest on the Revolving Loan shall be due and payable on
the Revolving Loan Maturity Date, or such earlier date on which such amount
shall become due and payable on account of acceleration by Lender in accordance
with the terms of the Revolving Note and this Agreement."

D.

Termination of Term Loan and Subordinated Debt. The Term Loan and Subordinated
Debt have been repaid in full by Borrower, the obligations of Lender with
respect thereto are terminated and of no further force and effect, and Borrower
has no right to borrow any amounts thereunder.



E.

Amendment to Subsection 5.2.2 of the 2002 Loan Agreement. Subsection 5.2.2 of
the 2002 Loan Agreement is hereby deleted and replaced in its entirety with the
following:



"5.2.2 Distributions. Borrower may not, and shall cause its Subsidiaries to not,
declare or pay any dividend or make (or otherwise become obligated to make) any
other distribution in respect of its capital stock if an Event of Default has
occurred and is continuing or if the declaration or payment of the dividend or
the making of any other distribution would result in the occurrence of a
Potential Event of Default or an Event of Default."

F.

Amendment to Subsection 5.7 of the 2002 Loan Agreement. Subsection 5.7 is hereby
deleted from the 2002 Loan Agreement.



G. Amendment to Section 7 of the 2002 Loan Agreement

. Subsections 7.2, 7.3, 7.4, 7.5 and 7.6 of the 2002 Loan Agreement are hereby
deleted in their entirety.



H. Amendment to Exhibit B to the 2002 Loan Agreement

. Exhibit B attached to the 2002 Loan Agreement is hereby deleted and replaced
in its entirety with Exhibit A attached to this Fourth Amendment.



I. Representations and Warranties

. Borrower hereby represents and warrants to the Lender as follows:



No Event of Default or Potential Event of Default has occurred and is continuing
(or would result from the amendments contemplated hereby).

The execution, delivery and performance by the Borrower of this Fourth Amendment
have been duly authorized by all necessary corporate and other action and do not
and will not require any registration with, consent or approval of, or notice to
or action by any Person (including any Governmental Agency) in order to be
effective and enforceable.

This Fourth Amendment, and the other Loan Documents (as amended by this Fourth
Amendment) constitute the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms.

All representations and warranties of the Borrower in the 2002 Loan Agreement
are true and correct, except, for the purposes of this Fourth Amendment only,
all references in Section 4 of the 2002 Loan Agreement to (x) the term "Borrower
2001 Audited Financial Statements Date" shall be deemed to refer to "December
31, 2004 (as restated)"; (y) the term "Borrower 2001 Audited Financial
Statements" shall be deemed to refer to "the consolidated audited financial
statements of the Borrower as of the year ending December 31, 2004 (as
restated)"; and (z) the term "Interim Financial Statements Date" shall be deemed
to refer to call reports and regulatory filings (including Form FRY-9C filings)
by the Subsidiary Bank for the period ending "September 30, 2005."

The Borrower's obligations under the Agreement and under the other Loan
Documents are not subject to any defense, counterclaim, set-off, right to
recoupment, abatement or other claim.

J. Conditions

. Notwithstanding anything to the contrary contained elsewhere in the Agreement,
the obligation of Lender to extend the Revolving Loan Maturity Date, increase
the Revolving Loan Amount, eliminate certain financial covenants and otherwise
modify the 2002 Loan Agreement as contemplated by this Fourth Amendment shall be
subject to the performance by the Borrower prior to the date on which this
Fourth Amendment is executed (the "Amendment Closing Date") of all of its
agreements theretofore to be performed under the Agreement and to the
satisfaction of the following conditions precedent. The obligations to continue
to make disbursements of proceeds under the Loans are, and shall remain, subject
to the conditions precedent in the 2002 Loan Agreement and to the receipt by the
Lender of all the following in form and substance satisfactory to the Lender and
its counsel, and, where appropriate, duly executed and dated the Amendment
Closing Date:



a certificate of good standing of the Borrower, certified by the appropriate
governmental official in its jurisdiction of incorporation and dated within the
five business days preceding the date hereof;

copies, certified by the Secretary or Assistant Secretary of the Borrower, of
the (a) resolutions duly adopted by the board of directors of the Borrower
authorizing the execution, delivery and performance of this Fourth Amendment and
the other documents to be delivered by the Borrower pursuant to this Fourth
Amendment (the "Amendment-Related Documents"), and (b) the Bylaws of the
Borrower as currently in effect;

the restated Revolving Note for the benefit of Lender, in the form of Exhibit A
attached hereto;

a written opinion of counsel for the Borrower, addressed to the Lender,
substantially in the form of Exhibit B attached hereto; and

such other documents, agreements or instruments as Lender may reasonably
request.

K. Additional Terms

.



Acknowledgment of Indebtedness under Agreement

. The Borrower acknowledges and confirms that, as of the date hereof, the
Borrower is indebted to the Lender, without defense, setoff, or counterclaim, in
the aggregate principal amount of Zero Dollars ($0.00) under the Revolving Loan.



Effectiveness

. This Fourth Amendment is hereby deemed to be effective as of November 27,
2005.



The Agreement

. All references in the 2002 Loan Agreement to the term "Agreement" shall be
deemed to refer to the Agreement referenced in this Fourth Amendment.



Fourth Amendment and 2002 Loan Agreement to be Read Together

. This Fourth Amendment supplements and is hereby made a part of the 2002 Loan
Agreement, and the 2002 Loan Agreement and this Fourth Amendment shall from and
after the date hereof be read together and shall constitute the Agreement.
Except as otherwise set forth herein, the 2002 Loan Agreement shall remain in
full force and effect.



Loan Documents

. The term "Loan Documents," as used in the Agreement, shall from and after the
date hereof include the Amendment-Related Documents.



Counterparts

. This Fourth Amendment may be executed by facsimile in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same document.



No Novation

. The terms and conditions of the 2002 Loan Agreement and the Revolving Note
issued in favor of the Lender thereunder (the "Original Note") are amended as
set forth in and superseded by, and, with respect to the Revolving Note only,
restated in its entirety by, the Agreement as modified by this Fourth Amendment
and the Revolving Note issued hereunder in favor of the Lender. It is expressly
understood and acknowledged that nothing in this Fourth Amendment shall be
deemed to cause or otherwise give rise to a novation of the Original Note.
Notwithstanding any provision of this Fourth Amendment, any Amendment-Related
Document or any Loan Document, the execution and delivery of the restated
Revolving Note hereunder in favor of the Lender shall be in substitution for,
but not in payment of, the original Revolving Note. All "Borrower's Liabilities"
under the 2002 Loan Agreement shall in all respects be continuing and this
Fourth Amendment shall not be deemed to evidence or result in a novation or
repayment and re-borrowing of such "Borrower's Liabilities."





 

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Fourth
Amendment as of the date first written above.

TAYLOR CAPITAL GROUP, INC.



 

By: /S/ BRUCE W. TAYLOR

Name: Bruce W. Taylor

Title: President



 

LASALLE BANK NATIONAL ASSOCIATION



 

By: /S/ RICHARD ZELL

Name: Richard Zell

Title: Vice President



 

 

 

EXHIBIT A

FORM OF RESTATED revolving note

$20,000,000.00 Chicago, Illinois

Restatement Date: As of November 27, 2005
Original Note Date: November 27, 2002


FOR VALUE RECEIVED

, the undersigned, TAYLOR CAPITAL GROUP, INC., a Delaware corporation
("Borrower"), promises to pay to the order of LASALLE BANK NATIONAL ASSOCIATION,
a national banking association, or the holder hereof from time to time
("Lender"), at such place as may be designated in writing by Lender, the
principal sum of TWENTY MILLION AND NO/100 DOLLARS ($20,000,000.00), with
interest thereon as hereinafter provided. It is contemplated that there will be
advances and payments under this note (this "Note") from time to time, but no
advances or payments under this Note (including payment in full of the unpaid
balance of principal hereof prior to maturity) shall affect or impair the
validity or enforceability of this Note as to future advances hereunder. This
Note is issued pursuant to the terms of a Loan and Subordinated Debenture
Purchase Agreement dated as of November 27, 2002 by and between Borrower and
Lender, as amended, restated, supplemented or modified from time to time,
including by that certain First Amendment to Loan and Subordinated Debenture
Purchase Agreement dated as of November 27, 2003, that certain Second Amendment
to Loan and Subordinated Debenture Purchase Agreement dated as of June 8, 2004,
that certain Third Amendment to Loan and Subordinated Debenture Purchase
Agreement, dated as of December 9, 2004, and that certain Fourth Amendment to
Loan and Subordinated Debenture Purchase Agreement, dated as of January 12, 2006
(together with the Agreed Upon Terms and Procedures dated as of November 27,
2002, as may be amended, restated, supplemented or modified from time to time,
said Loan and Subordinated Debenture Purchase Agreement is referred to
hereinafter as the "Loan Agreement"). All capitalized terms used but not defined
herein shall have the respective meanings ascribed to them in the Loan
Agreement.



This Note represents a continuation of the indebtedness evidenced by that
certain Revolving Note dated November 27, 2002 made by Borrower to the order of
Lender in the principal amount of $11,500,000, which Revolving Note is amended,
restated and replaced by this Note. This Note does not constitute a novation,
discharge or satisfaction of the Revolving Note replaced hereby or of the
indebtedness evidenced by said Revolving Note.

Interest shall accrue on all sums as advanced and outstanding from time to time
under this Note and Loan Agreement as set forth in the Loan Agreement, and such
interest shall be due and payable on the 27th day of each February, May, August
and November as set forth in the Loan Agreement, commencing February 27, 2006.
All sums owing hereunder are payable in lawful money of the United States of
America, in immediately available funds.

The outstanding principal balance of this Note, together with all accrued and
unpaid interest, shall be due and payable on the Revolving Loan Maturity Date.
Additional principal payments shall be made in accordance with the provisions of
the Loan Agreement.

This Note is issued pursuant to the terms of the Loan Agreement and is secured
by and entitled to the benefits of, among other things, the Collateral
Documents. In case an Event of Default (as defined under any of the Loan
Agreement, the Collateral Documents, or other Loan Document) shall occur and be
continuing (any of the foregoing being a "Event of Default" hereunder), the
principal of this Note together with all accrued interest thereon may, at the
option of the holder hereof, immediately become due and payable on demand;
provided, however, that if any document related to this Note provides for
automatic acceleration of payment of sums owing hereunder, all sums owing
hereunder shall be automatically due and payable in accordance with the terms of
that document.

Unless otherwise provided in the Loan Agreement, all payments on account of the
indebtedness evidenced by this Note shall be first applied to the payment of
costs and expenses of Lender which are due and payable, then to past-due
interest on the unpaid principal balance and the remainder to principal.

Provided that no Event of Default then exists, this Note may be prepaid only
upon those terms and conditions set forth in the Loan Agreement.

If any interest payment required hereunder is not received by Lender on or
before the 25th day after the date on which it becomes due, Borrower shall pay,
at Lender's option, a late or collection charge equal to 4% of the amount of
such unpaid interest payment.

From and after the Revolving Loan Maturity Date, or such earlier date as all
sums owing on this Note become due and payable by acceleration or otherwise, or
after the occurrence of an Event of Default, interest shall be computed on all
amounts then due and payable under this Note at a "Default Rate" equal to 3% per
annum (based on a 360-day year and charged on the basis of actual days elapsed)
in excess of the interest rate otherwise accruing under this Note.

If any attorney is engaged by Lender to enforce or defend any provision of this
Note or any of the other Loan Documents, or as a consequence of any Event of
Default, with or without the filing of any legal action or proceeding, then
Borrower shall pay to Lender immediately upon demand all attorneys' fees and
expenses, together with interest thereon from the date of such demand until paid
at the rate of interest applicable to the principal balance owing hereunder as
if such unpaid attorneys' fees and expenses had been added to the principal.

No previous waiver and no failure or delay by Lender in acting with respect to
the terms of this Note or any of the other Loan Documents shall constitute a
waiver of any breach, default or failure of condition under this Note, the Loan
Agreement or any of the other Loan Documents or the obligations secured thereby.
A waiver of any term of this Note or any of the other Loan Documents or of any
of the obligations secured thereby must be made in writing and shall be limited
to the express written terms of such waiver. In the event of any inconsistencies
between the terms of this Note and the terms of any other document related to
the Loan evidenced by this Note, the terms of this Note shall prevail.

Except as otherwise provided in the Loan Agreement, Borrower expressly waives
presentment, demand, notice of dishonor, notice of default or delinquency,
notice of acceleration, notice of protest and nonpayment, notice of costs,
expenses or losses and interest thereon, notice of late charges, and diligence
in taking any action to collect any sums owing under this Note or in proceeding
against any of the rights or interests in or to properties securing payment of
this Note. In addition, Borrower expressly agrees that this Note and any payment
coming due hereunder may be extended from time to time without in any way
affecting the liability of any such party hereunder.

Time is of the essence with respect to every provision hereof. This Note shall
be construed and enforced in accordance with the laws of the State of Illinois,
except to the extent that federal laws preempt the laws of the State of
Illinois, and all persons and entities in any manner obligated under this Note
consent to the jurisdiction of any federal or State court within the State of
Illinois having proper venue and also consent to service of process by any means
authorized by Illinois or Federal law. Any reference contained herein to
attorneys' fees and expenses shall be deemed to be to reasonable fees and
expenses and to include all reasonable fees and expenses of in-house or staff
attorneys and the reasonable fees and expenses of any other experts or
consultants.

All agreements between Borrower and Lender (including, without limitation, this
Note and the Loan Agreement, and any other documents securing all or any part of
the indebtedness evidenced hereby) are expressly limited so that in no event
whatsoever shall the amount paid or agreed to be paid to Lender exceed the
highest lawful rate of interest permissible under applicable law. If, from any
circumstances whatsoever, fulfillment of any provision hereof, the Loan
Agreement or any other documents securing all or any part of the indebtedness
evidenced hereby at the time performance of such provisions shall be due, shall
involve exceeding the limit of validity prescribed by law which a court of
competent jurisdiction may deem applicable hereto, then, ipso facto, the
obligation to be fulfilled shall be reduced to the highest lawful rate of
interest permissible under such applicable laws, and if, for any reason
whatsoever, Lender shall ever receive as interest an amount which would be
deemed unlawful under such applicable law, such interest shall be automatically
applied to the payment of the principal of this Note (whether or not then due
and payable) and not to the payment of interest or refunded to Borrower if such
principal has been paid in full.

Any notice which either party hereto may be required or may desire to give
hereunder shall be governed by the notice provisions of the Loan Agreement.



[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF BORROWER OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS
DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES
THAT (i) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER, (ii) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER'S COUNSEL
AND IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THE LOAN DOCUMENTS, AND
(iii) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF THE LOAN DOCUMENTS AS IF
FULLY INCORPORATED THEREIN.

IN WITNESS WHEREOF

, the undersigned has executed this Note or caused this Note to be executed by
its duly authorized representative as of the date first above written.



TAYLOR CAPITAL GROUP, INC.


By:

Name:

Title:

EXHIBIT B

FORM OF LEGAL OPINION



January ___, 2006



 

LaSalle Bank National Association

135 South LaSalle Street

Chicago, Illinois 60603



Re: Fourth Amendment to Loan and Subordinated Debenture Purchase Agreement



Ladies and Gentlemen:



We have acted as special counsel to Taylor Capital Group, Inc., a Delaware
corporation (the "Company"), in connection with the execution and delivery of
that certain Fourth Amendment to Loan and Subordinated Debenture Purchase
Agreement dated as of January __, 2006 (the "Amendment"), amending that certain
Loan and Subordinated Debenture Purchase Agreement dated as of November 27,
2002, as amended by that certain First Amendment to Loan and Subordinated
Debenture Purchase Agreement dated as of November 27, 2003, further amended by
that certain Second Amendment to Loan and Subordinated Debenture Purchase
Agreement dated as of June 8, 2004, further amended by that certain Third
Amendment to Loan and Subordinated Debenture Purchase Agreement dated as of
December 9, 2004 (the "Credit Agreement") by and between the Company and LaSalle
Bank National Association, a national banking association ("Lender"). This
opinion is being delivered pursuant to Section J(iv) of the Amendment. Terms
used herein and otherwise undefined shall have the meanings ascribed thereto in
the Credit Agreement, as amended, supplemented, modified and restated from time
to time, including by the Amendment.



In rendering the opinions set forth herein, we have examined such certificates
of public officials, certificates of officers of the Company and copies
certified to our satisfaction of corporate documents and records of the Company,
and have made such other investigations, as we have deemed relevant and
necessary as a basis for such opinions. As to questions of fact material to the
opinions set forth herein, we have relied, to the extent we have deemed reliance
appropriate, without investigation, upon said certificates of public officials
and of officers of the Company and representations and warranties of the Company
in the Amendment.



In rendering the opinions set forth herein, we have examined and relied on
originals or copies of the following:



(a) the Amendment;



(b) a certified copy of the certificate of incorporation and by-laws, of the
Company;



(c) a certified copy of certain resolutions of the Board of Directors of the
Company dated January __, 2006;



(d) a certificate dated January 3, 2006, from the Secretary of State of the
State of Delaware as to the Company's existence and good standing in the State
of Delaware;



(e) a certificate dated January __, 2006, from the Secretary of State of the
State of Illinois with respect to the good standing and qualification of the
Company in the State of Illinois; and



(f) such other documents as we have deemed necessary or appropriate as a basis
for the opinions set forth below herein.



As used in this Opinion Letter the term "Applicable Laws" shall mean those laws,
rules and regulations of the State of Illinois, the General Corporation Law of
the State of Delaware, as amended, and the laws, rules and regulations of the
United States of America and the term "Governmental Approval" shall mean any
consent, approval, license, authorization or validation of, or filing, recording
or registration with, any Governmental Agency pursuant to an Applicable Law.



Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:



1. The Company is a corporation duly organized, existing and in good standing
under the laws of the State of Delaware. Based solely on our examination of the
certificate described in clause (e) above, the Company is qualified to transact
business as a foreign corporation and is in good standing in the State of
Illinois. The Company has the requisite power to conduct its business and
activities as they are presently conducted.



2. The Company has corporate power and authority to enter into and perform its
obligations under the Amendment.



3. The Amendment has been duly authorized, executed and delivered by the
Company. The execution and delivery of the Amendment and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
corporate actions on the part of the Company.

4. The Amendment constitutes the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms under
Applicable Laws.



5. The execution and delivery by the Company of the Amendment, and the
performance by the Company of its obligations thereunder, will not (a) violate
the certificate of incorporation, charter or by-laws of the Company, (b) violate
any Applicable Laws, (c) result in a breach or default under any of the
contracts or instruments identified on Exhibit A hereto or, to our knowledge,
any other contractual obligation of the Company or (d) other than as set forth
in the Pledge Agreement, result in the creation of any lien or other encumbrance
upon or with respect to any of the assets or property of the Company pursuant to
Applicable Law or, to our knowledge, pursuant to any contractual obligation of
the Company.



6. As of the date of this Opinion Letter, no Governmental Approval, or to our
knowledge, consent, approval, order or authorization of, or registration,
declaration or filing with, any other Person is required for the execution,
delivery or performance by the Company of the Amendment.



Our opinions are subject to the following assumptions and qualifications:



(a) Members of our firm are admitted to the bar of the State of Illinois. We
express no opinion as to the laws of any jurisdiction other than (i) the laws of
the State of Illinois, (ii) the General Corporation Law of the State of
Delaware, as amended and (iii) laws of the United States of America. Our
opinions in paragraph 1 with respect to "good standing" are based solely on our
review of good standing certificates from the applicable governmental authority
of the applicable States referred to in such paragraph. In addition, we express
no opinion herein concerning any statutes, ordinances, administrative decisions,
rules or regulations of any county, town, municipality or special political
subdivision (whether created or enabled through legislative action at the
federal, state or regional level).



(b) Except with respect to the Amendment, we have assumed: the accuracy and
completeness of all documents and records that we have reviewed; the legal
capacity of natural persons; the authenticity of all records, documents and
instruments submitted to us as originals; the conformity to original records,
documents and instruments of all records, documents and instruments submitted to
us as certified or photostatic copies; and the authenticity of the originals of
such copies. We have assumed the genuineness of all signatures (other than those
of the Company).



(c) We have assumed the Amendment constitutes the legal, valid and binding
obligation of each party other than the Company (the "Other Parties") to the
Amendment, enforceable against such Other Parties in accordance with its terms,
and that each of the Other Parties has complied with all legal requirements that
are applicable to it that (i) affect the transactions described in the Amendment
or are necessary to make the Amendment enforceable against it, or (ii) pertain
to its status as such status relates to its rights to enforce the Amendment
against the Company.



(d) We have assumed that: (i) the conduct of the parties to the Amendment
complies with any requirement of good faith, fair dealing and conscionability;
(ii) the conduct of the parties to the Amendment complies with all applicable
fiduciary duties; (iii) there has not been any mutual mistake of fact or
misunderstanding, fraud, duress or undue influence; and (iv) all statutes,
judicial and administrative decisions, and rules and regulations of governmental
agencies or self-regulatory bodies applicable to our opinions contained herein
are generally available to lawyers practicing in Illinois and are in a format
that makes legal research feasible assuming the use of research technology
generally available to and utilized by large, national law firms headquartered
in Chicago, Illinois.



(e) Our opinions are subject to the effect of (i) laws relating to bankruptcy,
reorganization, insolvency, receivership, moratorium, fraudulent transfer and
conveyance, and other similar laws now or hereafter in effect relating to or
limiting creditors rights generally, (ii) the application of general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law), and (iii) the availability of specific
performance, injunctive relief, or any other equitable remedy being subject to
the discretion of a court of competent jurisdiction.



(f) Applicable state and federal laws, court decisions and constitutional
requirements may limit or render unenforceable certain of the rights, provisions
and remedies purportedly available under the Amendment or delay or increase the
costs of the enforcement thereof. It is our opinion, however, that none of the
foregoing laws, decisions or requirements will materially interfere with the
practical realization of the principal benefits intended to be provided by the
Amendment.



(g) In basing the opinions and other matters set forth herein to "our
knowledge", the words "our knowledge" signify that, in the course of our
representation of the Company, no information has come to our attention that
would give us actual knowledge or actual notice that any such opinions or other
matters are not accurate or that any of the documents, certificates, reports,
and information on which we have relied are not accurate and complete. We have
undertaken no independent investigation or verification of such matters. The
words "actual knowledge" and "actual notice" are intended to be limited to the
actual knowledge of the lawyers within our firm who have rendered legal services
to the Company.



This opinion is being furnished to you as of the date hereof and we assume no
obligation to advise you of changes that may hereafter be brought to our
attention. This opinion is being furnished only to you in connection with the
Amendment and is solely for your benefit and is not to be used, circulated,
quoted or otherwise referred to for any other purpose or relied upon by any
other person or entity for any purpose without our prior written consent;
provided, that each assignee of a Lender under the Credit Agreement pursuant to
Section 9.2 thereof may rely on this opinion with the same effect as if it were
originally addressed to such assignee as of the date hereof.



EXHIBIT A TO OPINION LETTER



 

Applicable Contracts



 

The Indenture

